DETAILED ACTION
The following is a Final Office Action in response to communications filed November 1, 2021.  Claims 1, 11, and 16–21 are amended.  Currently, claims 1–21 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claim 17 for informalities.  Accordingly, the previous objection is withdrawn.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 11, 16, and 18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Accordingly, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant’s remarks are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims meets the requirements of 35 U.S.C. 101.  As a result, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in light of the updated grounds of rejection presented below.

Claim Objections
Claims 1, 20, and 21 are objected to because of the following informalities:  
Claims 1, 20, and 21 recite “determining … a relative risk of publication of the user-generated content if the user-generated includes objectionable content”.  Examiner recommends amending the element to recite “determining … a relative risk of publication of the user-generated content if the user-generated content includes objectionable content” in order to address the inadvertent omission.
Claims 1, 20, and 21 further recite “wherein the penalty is determined by determining a type of the objectionable content included in the user-generated content and determining whether to inhibiting the user-generated content item from being provided on the media content platform or terminating the user account of the user based on the type of the objectionable content included in the user-generated content, and (ii) a corresponding action is taken based on the determination to inhibit the user-generated content from being provided on the media content platform or terminating the user account of the user”.  
Examiner recommends amending the element to recite “wherein the penalty is determined by determining a type of the objectionable content included in the user-generated content and determining whether to inhibit the user-generated content item from being provided on the media content platform or terminate the user account of the user based on the type of the objectionable content included in the user-generated content, and (ii) a corresponding action is taken based on the determination to inhibit the user-generated content from being provided on the media content platform or terminate the user account of the user”.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, and 21 recite “the user-generated content item” in the element reciting “wherein the penalty is determined by determining a type of the objectionable content included in the user-generated content and determining whether to inhibiting the user-generated content item”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, and in view of the objection above, the element is interpreted as reciting “wherein the penalty is determined by determining a type of the objectionable content included in the user-generated content and determining whether to inhibit the user-generated content 
In view of the above, claims 1, 20, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–21 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “receiving a request to provide user-generated content on a media content platform”; “determining a relative risk of publication of the user-generated content …”; “in response to receiving the request, determining whether the user-generated content is to be reviewed by one or more reviewing users based on one or more bypass criterion …”; “in response to determining that the user-generated content is to be reviewed based on the one or more bypass criterion, adding a review request to a queue of a reviewing user …”; and “determining whether a decision … indicates that the user-generated content is to be provided on the media content platform, wherein: in response to determining that the decision indicates that the user-
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for determining when a content item violates or does not violate at least one policy of a media content platform according to risk and type considerations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 20 and 21 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 20 and 21 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–19 include limitations that further describe the process for determining when a content item violates or does not violate at least one policy of a media content platform, and as a result, claims 2–19 also recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong 
As noted above, claims 20 and 21 include substantially similar limitations to those recited with respect to claim 1.  Although claim 20 further includes a memory and processor, the additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Similarly, although claim 21 further includes computer-readable medium and processor, the additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 20 and 21 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–19 do not include any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.

As noted above, claims 20 and 21 include substantially similar limitations to those recited with respect to claim 1.  Although claim 20 further includes a memory and processor, the additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Similarly, although claim 21 further includes computer-readable medium and processor, the additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 20 and 21 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.

Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 8, 9, 11, 12, 14, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (U.S. 2008/0172446) in view of Cahn et al. (U.S. 2016/0088063), and in further view of Strauss (U.S. 2018/0253661).
Claims 1, 20, and 21:  Donovan discloses a method for identifying abusive content items, the method comprising: 
receiving, at a server that includes a hardware processor (See FIG. 1 and paragraphs 19–20), from a user device associated with a user (See FIG. 1), a request to provide user-generated content on a media content platform (See FIG. 4 and paragraph 22, wherein a submitter requests to submit content for publication); 

in response to determining that the user-generated content is to be reviewed based on the one or more bypass criterion, adding, using the hardware processor, a review request to a queue of a reviewing user, wherein the review request includes the user-generated content and information associated with the user (See FIG. 4 and paragraphs 64–65, in view of paragraph 34, wherein a review request is added to the queue of a reviewer, and wherein the request implicitly includes the submitted content and contact information associated with the submitter); and 
determining, using the hardware processor, whether a decision responsive to the review request indicates that the user-generated content is to be provided on the media content platform (See FIG. 4 and paragraph 70, wherein an approval decision is determined), wherein: 
in response to determining that the decision indicates that the user-generated content violates at least one policy associated with the media content platform, (i) a first message is transmitted to the user of the user device that indicates the at least one violated policy and a penalty, wherein the penalty is determined by determining a type of the objectionable content included in the user-generated content and determining whether to inhibit the user-generated content item from being provided on the media content platform and (ii) a corresponding action is taken based on the determination to 
in response to determining that the decision indicates that the user-generated content item does not violate the at least one policy associated with the media content platform, a second message is transmitted that indicates that the user-generated content is eligible for providing on the media content platform (See FIG. 4 and paragraph 24, wherein an approval decision message results in publishing the content).  Donovan does not expressly disclose the remaining claim elements.
Cahn discloses wherein the review request includes the user-generated content and information associated with a user account corresponding to the user (See paragraph 117, wherein content reviews may result in banning or deactivating a user account); 
a penalty to be administered to the user account corresponding to the user and determining whether to terminate the user account of the user based on the objectionable content included in the user-generated content and a corresponding action is taken based on the determination to terminate the user account of the user (See paragraph 117, wherein content reviews may result in banning or deactivating a user account); and 

Donovan discloses a system directed to managing content submission and publication of content.  Similarly, Cahn discloses a system directed to managing the publication of content on a social platform.  Each reference discloses a system directed to managing the publication of content.   The technique of utilizing user accounts and penalties is applicable to the system of Donovan as they each share characteristics and capabilities; namely, they are directed to managing content publication.
One of ordinary skill in the art would have recognized that applying the known technique of Cahn would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Cahn to the teachings of Donovan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate content publication management into similar systems.  Further, applying user accounts and penalties to Donovan would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Donovan and Cahn do not expressly disclose the remaining claim elements.
Strauss discloses determining a relative risk of publication of user-generated content if the user-generated content includes objectionable content (See paragraphs 33–34, wherein relative risk scores are determined according to content type); 

wherein the penalty is determined by determining a type of the objectionable content included in the user-generated content (See paragraphs 32–34, wherein content is rejected based on content type).
As disclosed above, Donovan discloses a system directed to managing content submission and publication of content, and Cahn discloses a system directed to managing the publication of content on a social platform.  Strauss discloses a system directed to enforcing content policy compliance.  Each reference discloses a system directed to managing content.  The technique of utilizing risk and type considerations is applicable to the systems of Donovan and Cahn as they each share characteristics and capabilities; namely, they are directed to managing content publication.
One of ordinary skill in the art would have recognized that applying the known technique of Strauss would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Strauss to the teachings of Donovan and Cahn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate content management into similar systems.  Further, applying risk and type considerations to Donovan and Cahn would have been recognized by those of 
With respect to claim 20, Donovan discloses a memory and processor executing instructions (See paragraphs 16 and 20).
With respect to claim 21, Donovan discloses a computer-readable medium containing instructions executable by a processor (See paragraphs 16 and 20).
Claim 2:  Donovan discloses the method of claim 1, wherein the user is a content creator and wherein the request to provide user-generated content includes an upload request to store the user-generated content on a storage device associated with the media content platform (See paragraphs 22–23, wherein the submitter requests to upload content, and paragraph 27, wherein uploaded content is stored on the server).
Claim 4:  Donovan discloses the method of claim 1, wherein the user is a viewer and wherein the request to provide user-generated content includes a content feature that interacts with a content creator (See paragraph 56, wherein viewer-submitters may submit comment and other content).
Claim 5:  As disclosed above, Donovan and Cahn disclose the elements of claim 1.  Donovan does not expressly disclose the elements of claim 5.
Cahn discloses determining whether the user is eligible to provide the user-generated content on the media content platform by considering risk information associated with the user account of the user (See paragraph 117, wherein user accounts are associated with flags).
One of ordinary skill in the art would have recognized that applying the known technique of Cahn would have yielded predictable results and resulted in an improved 
Strauss discloses determining whether the user is eligible to provide the user-generated content on the media content platform by: calculating a risk score that indicates a risk associated with the content based on other user-generated content that has been previously provided to the media content platform; and comparing the risk score with a threshold risk score that corresponds to a content type of the of the user-generated content, wherein the user is deemed eligible to provide the user- generated content based on the comparison of the risk score with the threshold risk score (See paragraphs 33–34, wherein a content risk score is determined from a trained machine learning model, and wherein the risk score is compared to a threshold).
One of ordinary skill in the art would have recognized that applying the known technique of Strauss would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claim 6:  Although Donovan discloses an audience associated with an account (See paragraph 56), Donovan and Cahn do not expressly disclose the remaining elements of claim 6.
Strauss discloses determining whether the user is eligible to provide the user-generated content on the media content platform based on audience information associated with the user (See paragraph 34, wherein audience targeting information associated with the user’s content is utilized in determining eligibility).

Claim 8:  Donovan discloses the method of claim 1, further comprising determining whether the user is eligible to provide the user-generated content on the media content platform based on enforcement actions for previous policy violations that are associated with the user account (See paragraph 33, wherein access and submission rights may be modified based on previous instances of incorrect classification).
Claim 9:  Donovan discloses the method of claim 1, further comprising determining whether the user is eligible to provide the user-generated content on the media content platform by transmitting a second review request to the queue of the reviewing user, wherein the second review request includes information corresponding to the user and prompts the reviewing user to determine whether the information associated with the user account violates at least one policy associated with the media content platform (See FIG. 4 and paragraph 72, wherein a modified review request is sent to the reviewer’s queue).  Donovan does not expressly disclose the remaining claim elements.
Cahn discloses information associated with the user account (See paragraph 117, as above).
One of ordinary skill in the art would have recognized that applying the known technique of Cahn would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 11:  Although Donovan discloses adding a subsequent review request to the queue of the reviewing user that previously reviewed the user-generated content (See FIG. 4 and paragraph 72, wherein a modified review request is sent to the reviewer’s queue), Donovan does not expressly disclose the remaining elements of claim 11.
Cahn discloses receiving a flag from a viewer of the user-generated content on the media content platform, wherein the flag indicates a potential policy violation; and in response to receiving the flag, adding a subsequent review request, wherein the subsequent review request includes the user-generated content and the flag from the viewer and wherein the user-generated content is restricted from being provided on the media content platform until a decision responsive to the subsequent review request is received (See paragraph 117, wherein content is flagged for review, and wherein flagged content can be automatically removed until a decision is rendered).
One of ordinary skill in the art would have recognized that applying the known technique of Cahn would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 12:  Donovan discloses the method of claim 1, wherein determining whether the user-generated content is to be reviewed by one or more reviewing users based on one or more bypass criterion further comprises: identifying second user-generated content that is similar to the user-generated content, wherein the second user-generated content has been previously reviewed; and determining that the user-generated content is not to be reviewed by the one or more reviewing users based on a similarity of the user-generated content to the second user-generated content (See 
Claim 14:  Donovan does not expressly disclose the elements of claim 14.
Cahn discloses wherein determining whether the user-generated content is to be reviewed by the one or more reviewing users further comprises determining whether at least one of the user-generated content and content related to the user-generated content has been previously flagged by a threshold number of viewers (See paragraph 117, wherein reviews are initiated in response to flag thresholds).
One of ordinary skill in the art would have recognized that applying the known technique of Cahn would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 18:  Donovan discloses the method of claim 1, further comprising: receiving, from the user device, an appeal request of the decision, wherein the appeal request includes appeal text; adding the appeal request that includes the appeal text and the user-generated content to a second queue of a second reviewing user that is different from the reviewing user that provided the decision indicating that the user-generated content is to be restricted from being provided on the media content platform; receiving, from a user device associated with the second reviewing user, an appeal decision corresponding to the appeal request; and determining at least one corresponding action to be performed on the user-generated content based on the decision and the appeal decision (See paragraph 53, wherein the submitter sends an appeal request message that is reviewed by a panel of approvers, and wherein the panel implicitly determines an action in response to the appeal review).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (U.S. 2008/0172446) in view of Cahn et al. (U.S. 2016/0088063), and in further view of Strauss (U.S. 2018/0253661) and ZACK (U.S. 2019/0146965).
Claim 3:  As disclosed above, Donovan, Cahn, and Strauss disclose the elements of claim 1.  Although Donovan discloses a user content creator and request to provide content (See citations above), Donovan, Cahn, and Strauss do not expressly disclose the remaining elements.
Zack discloses an initiation request to start a livestream using the media content platform (See paragraph 47, wherein content includes livestreams, and wherein livestream content includes an initiation request).
As disclosed above, Donovan discloses a system directed to managing content submission and publication of content, Cahn discloses a system directed to managing the publication of content on a social platform, and Strauss discloses a system directed to enforcing content policy compliance.  Zack discloses a system directed to validating electronic content.  Each reference discloses a system directed to managing content.  The technique of utilizing livestream content is applicable to the systems of Donovan, Cahn, and Strauss as they each share characteristics and capabilities; namely, they are directed to managing content publication.
One of ordinary skill in the art would have recognized that applying the known technique of Zack would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zack to the teachings of Donovan, Cahn, and Strauss would have yielded predictable results .

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (U.S. 2008/0172446) in view of Cahn et al. (U.S. 2016/0088063), and in further view of Strauss (U.S. 2018/0253661) and Good et al. (U.S. 2014/0164277).
Claim 10:  As disclosed above, Donovan, Cahn, and Strauss disclose the elements of claim 1.  Although Donovan discloses causing an indication to be presented (See citations above), Donovan does not expressly disclose the remaining claim elements.
Cahn in response to receiving the request to provide the user-generated content on the media content platform, causing an indication to be presented that indicates the decision responsive to the review request is to be provided (See paragraph 115, wherein status updates are provided to a submitter).
One of ordinary skill in the art would have recognized that applying the known technique of Cahn would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Donovan, Cahn, and Strauss do not expressly disclose the remaining claim elements.
Good discloses in response to receiving the request to provide the user-generated content on the media content platform, causing a timing that indicates when 
As disclosed above, Donovan discloses a system directed to managing content submission and publication of content, Cahn discloses a system directed to managing the publication of content on a social platform, and Strauss discloses a system directed to enforcing content policy compliance.  Good discloses a system directed to generating a communication contribution index that includes content reviews.  Each reference discloses a system directed to managing content.  The technique of utilizing review timing is applicable to the systems of Donovan, Cahn, and Strauss as they each share characteristics and capabilities; namely, they are directed to managing content publication.
One of ordinary skill in the art would have recognized that applying the known technique of Good would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Good to the teachings of Donovan, Cahn, and Strauss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate content management into similar systems.  Further, applying review timing to Donovan, Cahn, and Strauss would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 19:  Donovan does not expressly disclose the elements of claim 19.
Cahn discloses wherein, in response to determining that the decision indicates that the user-generated content does not violate the at least one policy associated with 
One of ordinary skill in the art would have recognized that applying the known technique of Cahn would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Donovan, Cahn, and Strauss do not expressly disclose the remaining claim elements.
Good discloses a time that the user-generated content is automatically made available on the media content platform (See paragraph 224, wherein review and hold time limits are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Good would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 10.  

Claims 7, 13, and 15–17 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (U.S. 2008/0172446) in view of Cahn et al. (U.S. 2016/0088063), and in further view of Strauss (U.S. 2018/0253661) and Hsieh et al. (U.S. 8,984,151).
Claim 7:  As disclosed above, Donovan, Cahn, and Strauss disclose the elements of claim 1.  Although Donovan discloses considerations with respect to a location of publication or viewing (See paragraph 42), Donovan, Cahn, and Strauss do not expressly disclose the remaining elements of claim 7.
Hsieh discloses determining whether the user is eligible to provide the user-generated content on the media content platform based on location information 
As disclosed above, Donovan discloses a system directed to managing content submission and publication of content, Cahn discloses a system directed to managing the publication of content on a social platform, and Strauss discloses a system directed to enforcing content policy compliance.  Hsieh discloses a system directed to detecting content developer abuse.  Each reference discloses a system directed to managing content.  The technique of utilizing account location information is applicable to the systems of Donovan, Cahn, and Strauss as they each share characteristics and capabilities; namely, they are directed to managing content publication.
One of ordinary skill in the art would have recognized that applying the known technique of Hsieh would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hsieh to the teachings of Donovan, Cahn, and Strauss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate content management into similar systems.  Further, applying account location information to Donovan, Cahn, and Strauss would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 13:  Although Donovan discloses that the first message indicates the restriction based on user-generated content (See citations above), Donovan, Cahn, and Strauss do not expressly disclose the remaining elements of claim 13.

One of ordinary skill in the art would have recognized that applying the known technique of Hsieh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Claim 15:  Although Donovan discloses notifying the submitter of the reasons for rejection (See citations above), Donovan, Cahn, and Strauss do not expressly disclose the elements of claim 15.
Hsieh discloses updating the user account associated with the user to indicate the at least one policy associated with the media content platform violated by the user-generated content (See col. 5, l. 28–col. 6, l. 3, wherein developer accounts are associated with previous violations for monitoring purposes).
One of ordinary skill in the art would have recognized that applying the known technique of Hsieh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.  
Claim 16:  Although Cahn discloses account penalties (See citations above), Donovan, Cahn, and Strauss do not expressly disclose the elements of claim 16.
Hsieh discloses wherein the penalty to be administered to the user account corresponding to the user is based on a number of previous policy violations by a content creator (See col. 5, l. 28–col. 6, l. 3, wherein a decision to ban may be based on a quantity of previous violations are monitored with respect to a given developer).
One of ordinary skill in the art would have recognized that applying the known technique of Hsieh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Claim 17:  Although Cahn discloses account penalties (See citations above), Donovan, Cahn, and Strauss do not expressly disclose the elements of claim 17.
Hsieh discloses wherein the penalty to be administered to the user account corresponding to the user is based on a severity of the at least one policy associated with the media content platform violated by the user-generated content (See col. 5, l. 28–col. 6, l. 3, wherein a decision to ban may be based on a quantity of previous violations are monitored with respect to a given developer).
One of ordinary skill in the art would have recognized that applying the known technique of Hsieh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623